

CHURCHILL DOWNS INCORPORATED
RESTRICTED STOCK AGREEMENt
 
65,000 SHARES
 
THIS RESTRICTED STOCK AGREEMENT (the “Agreement”) is made as of the 18th day of
July, 2006 by and between Robert L. Evans (the “Executive”), and Churchill Downs
Incorporated (the “Company”), a Kentucky corporation with its principal place of
business at 700 Central Avenue, Louisville, Kentucky 40208.
 
WITNESSETH:
 
WHEREAS, the Company has identified the Executive as the successor to the
current President and Chief Executive Officer who is stepping down from such
office effective August 14, 2006;
 
WHEREAS, the Company has entered into an employment agreement (the “Employment
Agreement”) between the Company and the Executive pursuant to which the
Executive will become the President and Chief Executive Officer of the Company
effective August 14, 2006 (the “Start Date”);
 
WHEREAS, under the terms of the Employment Agreement, and as a material
inducement to enter into the Employment Agreement, the Executive is to receive
certain grants of equity compensation as a consequence of his employment by the
Company;
 
WHEREAS, the Compensation Committee (the “Committee”) of the Board of Directors
of the Company at its meeting on July 12, 2006 authorized and directed the
Company to make an award of stock to the Executive under the terms and
conditions set forth in this Agreement; and
 
WHEREAS, the parties desire to enter into this Agreement to set forth the terms
and conditions of such award.
 
NOW, THEREFORE, in consideration of the foregoing and the mutual undertakings
herein contained, and for other good and valuable consideration, the mutuality,
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:
 
1. Grant of Stock. Subject to the further terms, conditions and restrictions
contained in this Agreement, the Company hereby grants to the Executive 65,000
shares (the “Shares”) of the Company’s common stock, no par value per share (the
“Common Stock”), in consideration for services to be performed by the Executive
as an employee of the Company and its subsidiaries. As long as the Shares are
subject to the Restrictions set forth in Section 4 of this Agreement, such
shares shall be deemed to be, and are referred to in this Agreement as, the
“Restricted Shares”.
 
2. Certificates for Shares. Certificates evidencing Restricted Shares shall be
deposited with the Company to be held in escrow until such Shares are released
to the Executive or forfeited in accordance with this Agreement. The Executive
shall, simultaneously with the execution and delivery of this Agreement, execute
and deliver to the Company a stock power in blank with respect to the Restricted
Shares. If any Restricted Shares are forfeited, the Company shall direct the
transfer agent of the Common Stock to make the appropriate entries in its
records showing the cancellation of the certificate or certificates for such
Restricted Shares.
 

--------------------------------------------------------------------------------


 
Return to 10-Q [f10q0306.htm]
 
3. Adjustments in Restricted Shares.

 
(a)
In the event of any change in the outstanding Common Stock by reason of a stock
dividend or distribution (or distribution on Common Stock of any security
convertible into securities of the Company), recapitalization, merger,
consolidation, split-up, combination, subdivision, reclassification, exchange of
shares or the like, the Committee shall make equitable adjustments in the
Restricted Shares so that the shares represent the same percentage of the
Company’s equity as was the case immediately prior to such change. Any new,
additional or different securities to which the Executive shall be entitled in
respect of Restricted Shares by reason of such adjustment shall be deemed to be
Restricted Shares and shall be subject to the same terms, conditions and
restrictions as the Restricted Shares so adjusted.

 

 
(b)
In the event Company merges, consolidates or effects a share exchange with
another entity, or all or a substantial portion of Company’s assets or
outstanding capital stock are acquired (whether by merger, purchase or
otherwise) by another entity (any such entity being hereafter referred to as the
“Successor”) each of the Restricted Shares shall automatically be converted into
and replaced by shares of common stock, or such other class of securities having
rights and preferences no less favorable than the Restricted Shares, of the
Successor, and the number of Restricted Shares shall be correspondingly
adjusted, so that Executive shall have the right to that number of shares of
common stock of the Successor that have a value equal, as of the date of the
merger, conversion or acquisition, to the value, as of the date of the merger,
conversion or acquisition, of the Restricted Shares.

 
4. Restrictions. During applicable periods of restriction determined in
accordance with Section 6 of this Agreement, Restricted Shares, and all rights
with respect to such Shares, may not be sold, assigned, transferred, exchanged,
pledged, hypothecated or otherwise encumbered or disposed of and shall be
subject to the risk of forfeiture contained in Section 5 of this Agreement (such
limitations on transferability and risk of forfeiture being herein referred to
as the “Restrictions”), but the Executive shall have all other rights of a
stockholder; provided, however, that, until such time as the Restrictions lapse,
the Executive shall not have the right to vote the Restricted Shares; receive
dividends thereon; or purchase any securities pursuant to that certain Rights
Agreement dated as of March 19, 1998, between the Company and The Fifth Third
Bank (as successor Rights Agent to Bank of Louisville), as amended, and as the
same may be amended, modified or supplemented from time to time.
 
5. Forfeiture of Restricted Shares. Subject to Section 6 below, in the event
that the Executive’s employment with the Company and its subsidiaries terminates
for any reason, such event shall constitute an “Event of Forfeiture” and all
Shares which at that time are Restricted Shares shall thereupon be forfeited by
the Executive to the Company without payment of any consideration by the
Company, and neither the Executive nor any heir, personal representative,
successor or assign of the Executive shall have any right, title or interest in
or to such Restricted Shares or the certificates evidencing the same.
 
2

--------------------------------------------------------------------------------


 
Return to 10-Q [f10q0306.htm]
 
6. Lapse of Restrictions.
 
(a)  The Restrictions on the respective Restricted Shares shall lapse upon the
satisfaction of the requirements described in Subsections (i) and (ii) below:
 
(i) for *** (**) consecutive trading days after the Start Date, the Fair Market
Value of a share of the Common Stock being equal to or greater than *-*, *
percent (***%) of the Fair Market Value of a share of Common Stock as of July
18, 2006 (the “Share Price Requirement”); and
 
(ii) for the applicable number of Restricted Shares per the schedule immediately
below, the later of: (A) the corresponding date as listed on the schedule below,
or (B) the satisfaction of the Share Price Requirement; provided, however, that
such corresponding date or Share Price Requirement occurs prior to a Termination
of Employment, but subject to Section 6(c) below: 
 


Date
# of Shares for which Restrictions lapse and
which become non-forfeitable
 
September 30, 2006
1,625
December 31,2006
3,250
March 31, 2007
3,250
June 30, 2007
3,250
September 30, 2007
3,250
December 31, 2007
3,250
March 31, 2008
3,250
June 30, 2008
3,250
September 30, 2008
3,250
December 31, 2008
3,250
March 31, 2009
3,250
June 30, 2009
3,250
September 30, 2009
3,250
December 31, 2009
3,250
March 31, 2010
3,250
June 30, 2010
3,250
September 30, 2010
3,250
December 31, 2010
3,250
March 31, 2011
3,250
June 30, 2011
3,250
August 14, 2011
1,625

_______________________
* Confidential information omitted and filed separately with the Securities and
Exchange Commission under a Confidential Treatment Request.
 
 
3

--------------------------------------------------------------------------------


 
Return to 10-Q [f10q0306.htm]



(b)  Upon the lapse of the Restrictions in accordance with this Section, the
Company shall, as soon as practicable thereafter, deliver to the Executive a
certificate (without any restrictive endorsement referring to such Restrictions)
for the Shares that are no longer subject to such Restrictions.
 
(c)  In the event the Executive’s employment is terminated other than for Cause
(as defined in the Employment Agreement) or if the Executive resigns for Good
Reason (as defined in the Employment Agreement) for purposes of determining any
lapse of the Restrictions in (a) above and the forfeiture of Shares, if any,
under Section 5 and Section 6, the Executive’s employment shall be considered to
have continued through the last day of the calendar quarter in which his
Termination of Employment occurs.
 
(d)  In the event of a Change in Control during the Employment Term, the
Restrictions shall immediately lapse on fifty percent (50%) of the Shares
then-subject to Restrictions. The Shares that are subject to the lapse of
Restrictions pursuant to this Section 6(d) shall be taken pro-rata from each
tranche of the then-Restricted Shares, and the remaining portion of each tranche
shall be subject to the lapse of Restrictions according to Section 6(a) above,
subject to potential accelerated lapsing of Restrictions pursuant to Section
6(e) below.
 
(e)  If, during the 2-year period following a Change in Control during the
Employment Term: (i) the Executive is terminated by the Company other than for
Cause, death or Disability, or (ii) the Executive voluntarily resigns for Good
Reason, the Restrictions on all then-Restricted Shares shall fully lapse, as of
the Termination of Employment.
 
7. Withholding Requirements. Whenever Restrictions lapse with respect to
Restricted Shares, the Company shall have the right to (i) withhold from sums
due to the Executive; (ii) require the Executive to remit to the Company; or
(iii) retain Shares otherwise deliverable to the Executive; in an amount
sufficient to satisfy any Federal, state or local withholding tax requirements
prior to making such payments or delivering any such Shares to the Executive.
 
8. Effect Upon Employment. Nothing contained in this Agreement shall confer upon
the Executive the right to continue in the employment of the Company or its
subsidiaries or affect any right that the Company or its subsidiaries may have
to terminate the employment of the Executive.
 
9. Amendment. This Agreement may not be amended, modified or supplemented except
with the consent of the Committee and by a written instrument duly executed by
the Executive and the Company.
 
10. Binding Effect. This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their heirs, personal representatives,
successors and assigns. Executive accepts the award of Shares hereunder subject
to all of the terms and conditions of this Agreement. Executive hereby agrees to
accept as binding, conclusive and final all reasonable decisions and
interpretations of the Committee upon any questions arising under this
Agreement, including without limitation, the interpretation of the Restrictions
imposed upon the Shares.
 
4

--------------------------------------------------------------------------------


 
Return to 10-Q [f10q0306.htm]
 
11. Notices. Notices shall be deemed delivered if delivered personally or if
sent by registered or certified mail to the Company at its principal place of
business, as set forth above, and to Executive at the address as shall most
currently appear on the records of the Company, or at such other address as
either party may hereafter designate in writing to the other.
 
12. Investment Representation. If the Shares awarded to the Executive under this
Agreement are not registered under the Securities Act of 1933, as amended,
pursuant to an effective registration statements, the Executive, if the
Committee shall reasonably deem it advisable, may be required to represent and
agree in writing (i) that any Shares acquired by the Executive under this
Agreement will not be sold except pursuant to an effective registration
statement under the Securities Act of 1933, as amended, or pursuant to an
exemption from registration under such Act, and (ii) that the Executive has
acquired such Shares for his own account and not with a view to the distribution
thereof.
 
13. Compliance with Section 16(b). This Agreement and the grant of Shares
hereunder is intended to comply with all applicable conditions of Rule 16(b)-3
of the General Rules and Regulations under the Securities Exchange Act of 1934,
as amended. All transactions involving the Company’s executive officers are
subject to such conditions, regardless of whether the conditions are expressly
set forth in this Agreement. Any provision of this Agreement that is contrary to
a condition of Rule 16b-3 shall not apply.
 
14. Effective Date and Approval. It is the intent of the parties that the
compensation payable to the Executive with respect to the Shares constitute
qualified performance based compensation under Internal Revenue Code §162(m) and
regulations issued thereunder. The effective date of the award of the Shares is
July 18, 2006, and is subject to approval by stockholders of the Company holding
not less than a majority of the shares present and voting at the Company’s 2007
Annual Meeting. In the event this award of Shares is not approved by
stockholders of the Company, this Agreement shall be of no effect and the award
of Shares hereunder shall be null and void. The Company agrees to use its
reasonable best efforts to procure shareholder approval of the award of the
Shares, including, without limitation, placing such matter on the agenda for the
Company’s 2007 annual meeting, including appropriate disclosures in the proxy
statement for such meeting, recommending to Company shareholders the approval of
such Shares award and soliciting proxies for the approval of such Shares award.
 
 
 
5

--------------------------------------------------------------------------------


 
Return to 10-Q [f10q0306.htm]
 
15. Code Section 409A. It is intended that any amounts payable under this
Agreement and the Company’s and Executive’s exercise of authority or discretion
hereunder shall comply with Code Section 409A (including the Treasury
regulations and other published guidance relating thereto) so as not to subject
Executive to the payment of any interest or additional tax imposed under Code
Section 409A. To the extent any amount payable under this Agreement would
trigger the additional tax imposed by Code Section 409A, the Agreement shall be
modified to avoid such additional tax. 
 
 
16.  Registration of Shares.  The Company shall use its reasonable best efforts
to file, within 90 days following the execution of this Agreement, a
registration statement with the Securities and Exchange Commission (the
"Commission") pursuant to the Securities Act of 1933, as amended (the "Act"),
covering the Shares, and thereafter to cause such registration statement to
become effective in accordance with the Act and the rules and regulations
adopted by the Commission thereunder
 
17. Compliance With Other Laws And Regulations. The rights of the Executive and
the obligations of Company under this Agreement shall be subject to all
applicable federal and state laws, rules and regulations and to such approvals
by any government or regulatory agency as may be required. Company shall not be
required to issue or deliver certificates for shares of Common Stock before [i]
the listing of such shares on any stock exchange or over-the-counter market,
such as NASDAQ, on which the Common Stock may then be listed or traded, and [ii]
the completion of any registration or qualification of any governmental body
which Company shall, in it sole discretion, determines to be necessary or
advisable. The Company agrees to use its best efforts to procure any such
listing, registration or qualification.
 
18. Severability. The invalidity or unenforceability of any provision of the
Agreement shall not affect the validity or enforceability of the remaining
provisions of the Agreement, and such invalid or unenforceable provision shall
be stricken to the extent necessary to preserve the validity and enforceability
of the Agreement with the parties agreeing in such event to make all reasonable
efforts to replace such invalid or unenforceable provision with a valid
provision that will place the parties in approximately the same economic
position as contemplated hereunder.
 
19. Governing Law; Jurisdiction. This Agreement shall be governed by the laws of
the Commonwealth of Kentucky. The Executive consents to the exclusive
jurisdiction of the courts of the Commonwealth of Kentucky and of any federal
court located in Jefferson County, Kentucky in connection with any action or
proceeding arising out of or relating to this Agreement, any document or
instrument delivered pursuant to or in connection with this Agreement, or any
breach of this Agreement or any such document or instrument.
 
20. Entire Agreement. This Agreement contains the entire agreement between the
parties hereto with respect to the subject matter hereof.
 
21. Capitalized Terms. Capitalized terms not otherwise defined in this Agreement
shall have the meaning given them in the Employment Agreement.
 
22. Counterparts and Signatures. This Agreement may be signed in counterparts,
each of which shall be an original, with the effect as if the signatures thereto
and hereto were upon the same instrument. Signatures conveyed by facsimile or
PDF file shall constitute original signatures.
 


(Signature page follows.)
 
 
6

--------------------------------------------------------------------------------

 
 
Return to 10-Q [f10q0306.htm]


IN WITNESS WHEREOF, the Company and the Executive have executed and delivered
this Agreement as of the date first above written.
 



 
ROBERT L. EVANS
 
 
/s/ Robert L. Evans   
 
     
CHURCHILL DOWNS INCORPORATED
 
By:  /s/ Robert L. Fealy   
Robert L. Fealy,
Authorized Representative
of the Board of Directors

 
7 

--------------------------------------------------------------------------------